DETAILED ACTION
Claims 1-8, 10-16, and 18-21 are pending, and claims 1-8, 10-16, and 18 are currently under review.
Claims 19-21 are withdrawn.
Claims 7 and 17 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/11/2021 has been entered.  Claims 1-8, 10-16, and 18-21 remain(s) pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/11/2021.
As argued by applicant, the amendment of claim 18 reciting a “method” refers to group I.  Accordingly, claim 18 is currently being examined as dependent on the method of independent claim 1 and part of group I.

Terminal Disclaimer
The terminal disclaimer filed on 8/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 6-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN102477496, machine translation referred to herein) in view of either one of Grant (US 4,064,914) or Hendrickson et al. (US 6,280,683).
Regarding claim 1, Huang et al. discloses a method of producing free-cutting, lead-free brass [0002]; wherein said method includes the steps of forming a brass powder mixture, further mixing said powder mixture with graphite and a binder, pressing, and subsequent sintering [0010, 0012].  Said sintering includes the steps of a ramp up heating from room temperature to remove the binder and then holding at a sintering temperature to sinter the material [0012].  The examiner reasonably considers the “free-cutting” brass of Huang et al. to meet the claimed limitation of being “workable.”  The examiner also reasonably considers the aforementioned ramping up and sintering to meet the claimed limitations of a first elevated temperature (ie. above room temperature) to remove binders and a second, higher elevated temperature to perform sintering.  Huang et al. further teaches that Ni can be included in an impurity amount of 0.2 weight percent or less, which overlaps with the instantly claimed limitation of being “free of nickel” (ie. zero nickel).  See MPEP 2144.05(I).

Alternatively, Hendrickson et al. discloses that it is known to provide binders such as liquid polyethers for powder metallurgy for Cu-based powders such that finer powder can be bound to coarser particles [col.3 ln.10-31, col.4 ln.20-25].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Huang et al. by providing a liquid polyether binder, which is advantageous for binding finer powder (ie. micropowder of Huang et al.) to coarser particles (ie. brass particles of Huang et al.) as taught by Hendrickson et al.
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  Huang et al. further teaches that the sintered part can be 
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  Huang et al. further discloses that Cu is included from 54 to 70 weight percent, a balance of Zn, and graphite as a second phase powder 0.06 to 0.4 weight percent [0010].  The examiner notes that the overlap between the disclosed ranges of Huang et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous).  Huang et al. further discloses including a phosphorous containing powder in an amount of 0.2 to 0.5 weight percent, wherein phosphorous is contained in said powder in an amount of 1.5 to 3 percent [0010, 0012].  As determined by the examiner, this results in a total phosphorous range of 0.003 to 0.015 weight percent, which is reasonably close to the instantly claimed range such that prima facie obviousness exists because similar properties would have been expected to be present.  See MPEP 2144.05(I).  It is not apparent to the examiner as to how a mere difference of 0.005 weight percent would have any materially significant effects on the method of sintering as claimed.  

In either of the above situations, the examiner notes that Huang et al. does not expressly teach phosphorous as an “inhibitor” as claimed.  However, upon further consideration, the examiner notes that the term “inhibitor” is merely an instance of intended use or functional limitation which does not impart any further patentably distinct structure other than an amount of phosphorous as claimed.  In other words, the examiner submits that the phosphorous of Huang et al. would be entirely capable of having an “inhibiting” effect as claimed absent concrete evidence to the contrary.
Regarding claim 12, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, the sintering of Huang includes the steps of a ramp up heating from room temperature to remove the binder and then .
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN102477496, machine translation referred to herein) and others as applied to claim 1 above, and further in view of Samal et al. (2015, Production of Copper and Copper Alloy Powders).
Regarding claim 2, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art do not expressly teach heating the brass powder prior to mixing as claimed.  Samal et al. discloses an overview of copper and copper alloy powder production [title, p. 544].  Samal et al. teaches that surface oxides can be removed from regular copper powder at reducing temperatures of approximately 700C or more [p.546 col.1].  Samal et al. teaches the reduction occurs in a hydrogen environment [p.545 col.1].  Oxides present a problem for subsequent sintering and part properties and can cause particles to be misshapen [p.545 col 3, p.546 col.1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned 
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art do not expressly teach forming the brass powder by atomization.  Samal et al. discloses that atomization, including water atomization, is the most common production technique for copper and copper alloy powders [p.544 col.1-2].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by forming the brass powder through water atomization because water atomization is the most common technique for powder formation as disclosed by Samal et al.
Claims 3-4, 13, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN102477496, machine translation referred to herein) and others as applied to claim 1 above, and further in view of Cloran (US 3,476,548).
Regarding claims 3-4, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art do not expressly teach a further step of deoxidation by mixing with acids as claimed.  Cloran teaches preparing metal alloy powders for compaction and sintering by cleaning with acid (pickling) and rinsing to remove the excess acid [abstract].  Cloran teaches that removing the oxides is beneficial because oxidation impairs bonding and more importantly results in a final compacted article having poor cleanliness [col.1 
Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by cleaning the powder with a sulfuric or hydrochloric acid and then rinsing with water to remove the excess as taught by Cloran in order to prevent harmful oxidation from interfering with the bonding and provide a final product with high cleanliness. 
Cloran does not specify the amount or concentration of the acid as claimed.  However, Cloran does suggest that all of the detrimental oxides are removed from the powder [abstract].  The examiner submits that one of ordinary skill would be able to determine the concentration of acid solution or solutions need to ensure this.  MPEP 2144.05 provides that where the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation.  In this case, the general conditions are given and experiments could determine a workable or optimum amount.  Thus, the claim is prima facie obvious.  
Regarding claim 13, the examiner notes that the limitations of claim 13 are similar to those of previous claims 1 and 3-4, with the exception of the claimed first temperature and second temperature ranges.  The aforementioned prior art discloses the method of claims 1 and 3-4 as stated above.  

Regarding claims 15-16, the aforementioned prior art discloses the method of claim 13 (see previous).  Huang et al. further discloses a Bi-free composition as seen in table 1 below [0008, 0010].  The examiner notes that the overlap between the disclosed composition of Huang et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 15 (wt.%)
Huang et al. (wt.%)
Cu
58 – 65
54 – 70
Graphite
0.05 – 2
0.06 – 0.4
Sn
0 – 2
0 – 0.5
Mn
0 – 2
0 – 0.6
Si
0 – 2
0 – 1.5
Al
0 – 2
0 – 1.2
Fe
0 – 2
0

0 – 0.15
0
Sb
0 – 0.15
0
P
0 – 0.5
0.003 – 0.015
Pb
0 – 0.25
0
Zn
Zn
Balance


Regarding claim 18, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, the sintering of Huang includes the steps of a ramp up heating from room temperature to remove the binder and then holding at a sintering temperature of 830 to 850 degrees C to sinter the material [0012].  The examiner notes that a ramp up heating from room temperature (ie. about 25 degrees C) to the aforementioned sintering temperature would naturally encompass a third temperature of 700 to 800 degrees C.  See MPEP 2144.05(I).  The examiner notes that the recitation of “to remove oxides” is an instance of functional language, which upon further consideration, is not considered to impart any further significant steps to the instantly claimed method.  Since Huang et al. discloses a ramping temperature that would encompass a temperature of 700 to 800 degrees C, the examiner notes that a similar effect of oxide removal would have been expected or would have naturally flowed in the sintering method of Huang et al. absent concrete evidence to the contrary.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN102477496, machine translation referred to herein) and others as applied to 1 above, and further in view of Huang et al. (US 2018/0355459, herein referred to as Huang et al. (‘459)).
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach an inhibitor inclusion as claimed.  Huang et al. (‘459) discloses a similar brass-graphite sintered material having good machinability [abstract]; wherein phosphorous is included in an amount of up to 0.99 weight percent to improve cutting performance [0008, 0017].  Therefore, it would have been obvious to one of ordinary skill to modify the composition of the aforementioned prior art by including phosphorous in an amount as disclosed by Huang et al. (‘459) to improve cutting performance.  The examiner notes that the phosphorous amount of Huang et al. (‘459) overlaps with the instantly claimed range.  See MPEP 2144.05(I).  
The aforementioned prior art does not expressly teach phosphorous as an “inhibitor” as claimed.  However, the examiner notes that this limitation is an instance of intended use or functional language, which upon further consideration, is not considered to impart any further structure because the phosphorous amount of Huang et al. (‘459) would be entirely capable of having an “inhibiting” function as claimed.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN102477496, machine translation referred to herein) and others as applied to claim 1 above, and further in view of either one of Jech et al. (US 5,993,731) or Morris (1991, Cold isostatic pressing.
Regarding claim 10, the aforementioned prior art discloses the method of claim 1 (see previous).  Huang et al. discloses pressing as stated above; however, the aforementioned prior art does not expressly teach cold isostatic pressing as claimed.  
Jech et al. discloses a powder metallurgy process for bronze parts [abstract, col.6 ln.55-60]; wherein conventional pressing and cold isostatic pressing are both useful methods of forming green compacts [col.1 ln.35-44].  In other words, Jech et al. discloses conventional pressing and cold isostatic pressing as art-recognized equivalents that are useful for the same purpose of forming green compacts.  See MPEP 2144.06.  Therefore, it would have been obvious to substitute cold isostatic pressing for the conventional pressing of Huang et al. because it is obvious to substitute art recognized equivalents that are useful for the same purpose.
Alternatively, Morris discloses that cold isostatic pressing is a known method of compaction that achieves a homogeneous mass prior to sintering [p.84 col.2].  Therefore, it would have been obvious to modify the pressing step of Huang et al. by utilizing cold isostatic pressing such that a homogeneous mass can be obtained prior to sintering as taught by Morris et al.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN102477496, machine translation referred to herein) and others as applied to claim 1 above, and further in view of Daye et al. (2015, Processing of Powder Metallurgy Bronze and Brass.
Regarding claim 11, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly specify the density of the compact.  Daye et al. discloses an overview of processing bronze and brass powders including the process of compaction and sintering [p.558 col.1].  Daye teaches the compaction performed by conventional powder pressing achieves a density of 80-90% of the theoretical density [p.558 col.1-2]. Daye teaches that high density parts are desirable as they more closely resemble cast and wrought parts of the same material (p.558 col.1].  Either the process taught by Huang already would achieve a compaction density of 60% or higher as evidenced by Daye or it would have been obvious to one of ordinary skill to modify one of the compaction steps by substituting for a conventional pressing step as taught by Daye because Daye teaches the pressing is conventional and higher density parts are more desirable as they closely represent cast and wrought parts of the same material.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN102477496, machine translation referred to herein) and others as applied to claim 13 above, and further in view of Samal et al. (2015, Production of Copper and Copper Alloy Powders).
Regarding claim 14, the aforementioned prior art discloses the method of claim 13 (see previous).  The aforementioned prior art do not expressly teach forming the brass powder by atomization.  Samal et al. discloses that atomization, including water atomization, is the most common production technique for copper and copper alloy powders [p.544 col.1-2].  Therefore, it .

Response to Arguments
Applicant’s arguments, filed 8/11/2021, have been considered but are moot over the new grounds of rejections over the new references of Grant or Hendrickson et al. above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734